Name: Commission Regulation (EEC) No 3136/88 of 12 October 1988 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: competition
 Date Published: nan

 No L 280/ 10 Official Journal of the European Communities 13 . 10 . 88 COMMISSION REGULATION (EEC) No 3136/88 of 12 October 1988 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The section 'France' in the Annex to Regulation (EEC) No 2006/80 is hereby amended as follows : France : In the department of Landes, the 'Mont de Marsan' and 'Laluque' centres are replaced by the 'Haut Mauco' and 'Saint Vincent de Paul' centres . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 3 (7) thereof, Whereas Council Regulation (EEC) No 1 145/76 (3) lays down the rules applicable for determining intervention centres for cereals ; Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) No 2410/87 Q ; whereas, following the consultations provided for in Article 3 (7) of Regulation (EEC) No 2727/75, the list of the said centres should be amended ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 197, 26. 7 . 1988 , p. 16 . (3) OJ No L 130, 19 . 5 . 1976, p. 8 . O OJ No L 197, 30 . 7 . 1980, p. 1 . M OJ No L 219, 8 . 8 . 1987, p. 28 .